NO. CR-13-24720

  ST ATE OF TEXAS                               §
                                                §                               FILED IN
                                                                         6th COURT OF APPEALS
  vs.                                           §                          TEXARKANA, TEXAS
                                                §                        1/29/2015 1:39:40 PM
  GARY MORROW                                   §                            DEBBIE AUTREY
                                                                                 Clerk

                      DEFENDANT'S PRO SE NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Gary Christopher Morrow, the Defendant in the above-styled and

numbered cause and gives his Pro Se Notice of Appeal to the Sixth Court of Appeals of Texas

from the judgment rendered against him .

                                                    Respectfully submitted,


                                                    Gary Christopher Morrow
                                                    Temporary Address
                                                    2389 Silo Road
                                                    Bonham, Texas 75418




                                           By       ~a             CL
                                                GAR y CHRISTOPHER MORROW

                               CERTIFICATE OF SERVICE

        This is to certify that on January 28, 2015 , a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Fannin County, 101 E. Sam

Rayburn Drive, Suite 301 , Bonham, Fannin County, Te as by hand delivery.

                                                            t-L
                                                           er Morrow